                Case 2:18-cv-00857-JCM-VCF Document 345 Filed 07/31/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


SCOTT FRIEDMAN                                          Attorney Fees
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:18-cv-00857-JCM-VCF
UNITED STATES OF AMERICA, et al


                                Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered for Attorney Fees in favor of LVMPD, Heiner, and LePore and
against Friedman in the amount of $115,632.16 for attorney fees and $6,593.28 in costs.




         July 31, 2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Matott
                                                             Deputy Clerk
